DETAILED ACTION
This Office Action is responsive to the 03/16/20222 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 12/16/2021 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Rejection. Support for the Amendment is found in original claim 24, Figs. 3-4, and [0034] of the PGPUB. 
Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive.
Claims 14-20, 24, 30, 31 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060267545 A1 (Lee). 
Applicant has argued that Lee fails to teach the added limitation of amended claim 14, specifically that the filament or frame surrounding the pouch cell has at least one predetermined breaking point. Applicant has argued that the coupling member 33 of Lee prevents a break or severing of any filament, as it provides a reconnectable connection. See Remarks, page 9. 
The Examiner notes that the neither the claim nor the instant specification limit the terms “break” or “sever” to only permanent disconnections. Under the broadest reasonable interpretation of the claim language, “severing of the filament” can include both a permanent and a temporary severing. 
The coupling member of Lee severs the filament by separating the two ends of the coupling member, and breaks the current flow in the filament, thus reading on the claimed predetermined breaking point. 
Therefore the rejection under 35 U.S.C. 102(a)(1) is maintained. 

Claim 25 was rejected under 35 U.S.C. 103 as being unpatentable over US 20060267545 A1 (Lee), as applied to at least claim 24 above, in view of US 20160064780 A1 (Jarvis).
Applicant has argued that Lee would not want a fuse as it seeks as easily releasable connection. See Remarks, page 10. 
As set forth in the Non-Final Rejection, Jarvis teaches that multiple fuses can be used, with each fuse adapted to break under different tension conditions. One of ordinary skill in the art would have adapted each fuse of Jarvis to break under suitable tension conditions to prevent excessive battery expansion. Further, a fuse is an easily releasable connection, as a fuse is designed to fail before electrical components are damaged. 
Therefore, the rejection under 35 U.S.C. 103 is maintained. 

Claims 33-39 are new. See Remarks, page 10. New grounds of rejection are presented below regarding claims 33-39.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 37 recites the limitation of “one of the filaments running between the first and second positive contacts and the first and second negative contacts”. This arrangement is not depicted in any drawings or described in the instant specification. Further, the instant specification at [0012] of the PGPUB discloses that the filament is preferably isolated from the positive and/or negative contact, teaching away from the claimed arrangement. Therefore this limitation is new matter. 

Claim Rejections - 35 USC § 102
Claims 14-21, 23, 24, 30, 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20060267545 A1 (Lee). 
Regarding claim 14, Lee discloses a rechargeable battery pack comprising: at least one pouch cell (Fig. 7, cell 31, [0068]); and at least one electrically conductive filament (Fig. 7, cable 32, [0069]) surrounding or delimiting the pouch cell at least in sections in such a way that expansion of the pouch cell causes severing of the filament (Fig. 8, disconnection of coupling member 33, [0070]), wherein the filament or a frame surrounding the pouch cell has at least one predetermined breaking point. When the pouch cell expands, the filament is disconnected (“broken”) at coupling member 33, thus making coupling member 33 a predetermined breaking point. 
Regarding claim 15, Lee discloses the rechargeable battery pack further comprising the frame surrounding the pouch cell, the filament being a part of the frame. Lee teaches the cable is part of a case (“frame”) surrounding the cells. (Fig. 14, upper case 200, lower case 300, [0081]).
Regarding claim 16, Lee discloses the rechargeable battery pack wherein the frame is a cage (Fig. 7, cable 32, [0069]).
Regarding claim 30, Lee discloses the rechargeable battery pack wherein the frame is more rigid than the pouch cell. in order to counter expansion of the pouch cell. The case (“frame”) of Lee is of rigid design. (Fig. 14, upper case 200, lower case 300, [0081]). 
Regarding claim 17, Lee discloses the rechargeable battery pack wherein the severing of the filament can be detected by a sensor circuit (cable disconnects from third circuit unit PCB, [0033])
Regarding claim 18, Lee discloses the rechargeable battery further comprising the sensor circuit (third circuit unit PCB, [0033]).
Regarding claim 19, Lee discloses the rechargeable battery pack wherein a control circuit (third circuit unit PCB, [0033]) interrupts or reduces drawing of current from the rechargeable battery pack or the pouch cell when the sensor circuit has detected the severing of the filament. When force is applied to the cable it is disconnected from the PCB, which disconnects the battery ([0033]). The third circuit unit PCB functions as both the control circuit and detection circuit. The Examiner notes that the disclosure of the instant application indicates the control circuit and detection circuit can be integrated (Fig. 8, [0051]).
Regarding claim 20, Lee discloses the rechargeable battery pack further comprising the control circuit (third circuit unit PCB, [0033]).
Regarding claim 21, Lee discloses the rechargeable battery pack wherein the pouch cell has a positive contact and a negative contact (Fig. 1, terminals 11c and 11a, [0053]), the pouch cell electrically contactable and thereby chargeable and dischargeable via the positive and negative contacts (terminals).
Regarding claim 23, modified Lee teaches the rechargeable battery pack wherein the filament the pouch cell is surrounded by a frame including plastic ([0073], frame made of plastic resin).
Regarding claim 31, Lee discloses the rechargeable battery wherein the at least one pouch cell includes a plurality of pouch cells each surrounded or delimited at least by at least one of the at least one filament or by a frame. Lee teaches a plurality of pouch cells (Fig. 7, cells 31, [0068]). Lee teaches that each pouch cells is surrounded by a filament (Fig. 7, cable 32, [0069]).

Claim Rejections - 35 USC § 103
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060267545 A1 (Lee) in view of KR101836516B1 (Jeon), as applied to at least claim 21 above, further in view of US 20080193838 A1 (Oh).
Regarding claim 22, modified Lee does not disclose that the positive and negative contacts are metal. 
In the same field of endeavor, Oh discloses a case for a pouch cell that has a frame for support (abstract). Oh further teaches that the anode terminal may be made of aluminum and the cathode terminal may be made of nickel or copper ([0042]). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a metal, such as aluminum, nickel, or copper, for the terminals of modified Lee, given that metals are known in the art to conduct electricity. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 25, 33-34, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060267545 A1 (Lee), as applied to at least claim 24 above, in view of US 20160064780 A1 (Jarvis).
Regarding claim 25, Lee discloses that the predetermined breaking point is a connector. Therefore Lee does not disclose that the predetermined breaking point is a low-resistance fuse. 
In the same field of endeavor, Jarvis discloses an analogous art of a rechargeable battery with a thin conductive strip that is pulled apart when the battery expands (Fig. 6C, thin strip 604a, [0086-0087]). Jarvis further teaches that the thin metal strip functions as a fuse ([0087]). Jarvis additionally teaches that multiple fuses can be used, with each fuse adapted to break under different tension conditions. Jarvis teaches that this arrangement of fuses can indicate the progressive expansion of the battery (Fig. 6E, [0088]). This provides the benefit of detecting and measuring battery expansion and determining if it exceeds a certain threshold (Fig. 7, [0091]).  
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to substitute the cable and connectors of Lee for the fuses taught by Jarvis, with the predictable result that such an addition would allow for a measurement of battery expansion. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
Regarding claim 39, modified Lee teaches that the filament is a part of the frame. Lee teaches the cable is part of a case (“frame”) surrounding the cells. (Fig. 14, upper case 200, lower case 300, [0081]).
Regarding claim 33, Lee does not disclose at least two filaments. 
Jarvis discloses multiple filaments (Fig. 6C, thin strips 604a, 604b, 604c). Jarvis further teaches that the thin metal strip functions as a fuse ([0087]). Jarvis additionally teaches that multiple fuses can be used, with each fuse adapted to break under different tension conditions. Jarvis teaches that this arrangement of fuses can indicate the progressive expansion of the battery (Fig. 6E, [0088]). This provides the benefit of detecting and measuring battery expansion and determining if it exceeds a certain threshold (Fig. 7, [0091]).  
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add multiple filaments and fuses (predetermined breaking points), as taught by Jarvis, with the predictable result that such an addition would allow for a measurement of battery expansion. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Regarding claim 34, Jarvis teaches that the thin metal strips (“filaments”) are parallel (Fig. 6C). 
Regarding claim 38, modified Lee teaches that the predetermined breaking points are fuses (Jarvis [0087]).


Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060267545 A1 (Lee) as applied to at least claim 17 above, and further in view of JP2018088944A (Honda). 
	Regarding claim 26, Lee does not disclose the rechargeable battery pack wherein a signal element signals damage to the pouch cell.  
Note the italicized language of “wherein a signal element signals damage to the pouch cell when the sensor circuit has detected the severing of the filament” is a functional wherein statement that is evaluated for its implied structure.  Note the following case law:
 "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
In re Lippold, 176 F.2d 932, 37 C.C.P.A., Patents, 713.  “It has been held many times that apparatus claims must be distinguished from the prior art by a definite recital of structure.” General Electric Co. v. Wabash Appliance Corp. et al., 304 U.S. 364, 58 S.Ct. 899, 82 L.Ed. 1402; Application of Griswold, 152 F.2d 1014, 33 C.C.P.A., Patents, 799; In re Stattmann, 146 F.2d 290, 32 C.C.P.A., Patents, 813, and In re Carr, 120 F.2d 386, 28 C.C.P.A., Patents 1240.
In re Mason, 114 USPQ 127, 44 CCPA 937 (1957).  The claims (claim 10 being reproduced below), were drawn to a package for a commodity including functional wherein/whereby limitations (underlined by the Examiner):
10. A package for a commodity, including the commodity packaged therein, said package having at least one corner of said package comprising two webs, one web having a dished portion surrounded by a flat margin, said commodity[***128] being contained in said dished portion, and the other web being flat, the two webs being sealed together marginally except at one corner of the package where said webs are sealed together along a band extending diagonally across said corner whereby the corner portions of both webs are free, and whereby when one such portion is torn transversely along a tearing line a part of the seal of said package is broken, said dished portion extending into the path of the tearing line providing a means of egress for said commodity. 
The Court held that claim 10 includes a functional statement as to what happens when one of the web portions is torn transversely along a tearing line. That statement, however, does not define any structure and accordingly cannot serve to distinguish claims 10 and 11, which are not process claims, from the reference. In re Stattmann, 146 F.2d 290, 32 C.C.P.A., Patents, 813; In re Lippold, 176 F.2d 932, 37 C.C.P.A., Patents, 713. 
Thus, so long as the prior art meets the structural limitations recited and/or implicitly implied and is capable of carrying out the functional features, the prior art will meet the claim.  
	In the same field of endeavor, Honda discloses an analogous art of a medical device capable of detecting an expanded state of a battery ([0007]). Honda discloses a battery (Fig. 4, battery 54, [0032]) with a sensor (Fig. 4, sensor 96, [0032]) connected to a detection circuit ([0032]). The detection circuit (“sensor circuit”) is connected to a controller (0032]). The controller is connected to a notification unit that can emit light from an LED (“signal element”) if battery expansion exceeds a predetermined value ([0032]). Honda teaches that this arrangement of detection circuit, controller, and LED provide the benefit of notifying the user of unacceptable expansion ([0032]). 
	Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add the detection circuit, controller, and LED of Honda to the battery pack disclosed by Lee, with the predictable result that such an addition would allow for a user to be notified of unacceptable expansion. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).  
	Regarding claim 27, modified Lee teaches the rechargeable battery further comprising the signal element.
	Regarding claim 28, modified Lee teaches the rechargeable battery pack wherein the signal element is an LED. (See Honda [0032]). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060267545 A1 (Lee) as applied to at least claim 14 above, and further in view of US 20180053970 A1 (Maeda). 
Regarding claim 29, Lee does not disclose a heat-conducting plate or a volume compensation plate. Lee teaches that accumulated heat increases accelerates battery degradation ([0054]). Lee also teaches that specific media can be interposed between battery cells to create a heat dissipation stacking structure ([0054]). 
In the same field of endeavor, Maeda discloses an analogous art of a battery module with a cable that becomes taut and may break when the battery cells expand ([0009]). Maeda further teaches heat transfer plates (Fig. 4, heat transfer plate 41, [0027]) and volume compensation plates (Figs. 4-5, end plates 61, 62, [0040]) sandwiching the pouch cells (Fig. 2, [0027]). 


    PNG
    media_image1.png
    817
    1134
    media_image1.png
    Greyscale

Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify the battery pack of Lee by adding the volume compensation plates and heat transfer plates of Maeda, with the predictable result that such an addition would allow heat to be transferred away from the battery cells.  

Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060267545 A1 (Lee) in view of US 20160064780 A1 (Jarvis), as applied to at least claim 33 above, and further in view of US 20180053970 A1 (Maeda). 
Regarding claim 35, modified Lee does not teach modules formed from a heat conducting plate and a volume compensation plate. Lee teaches that accumulated heat increases accelerates battery degradation ([0054]). Lee also teaches that specific media can be interposed between battery cells to create a heat dissipation stacking structure ([0054]). 
In the same field of endeavor, Maeda discloses an analogous art of a battery module with a cable that becomes taut and may break when the battery cells expand ([0009]). Maeda further teaches heat transfer plates (Fig. 4, heat transfer plate 41, [0027]) and volume compensation plates (Figs. 4-5, end plates 61, 62, [0040]) sandwiching the pouch cells (Fig. 2, [0027]). Maeda teaches modules with a heat transfer plate in between adjacent pouch cells (Fig. 4). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to further modify the battery pack of Lee by adding modules, as taught by Maeda such that a first module is formed from the first pouch cell, a first heat-conducting plate and a first volume-compensation plate, and a second module is formed from the second pouch cell, the second heat-conducting plate and the second volume-compensation plate. The motivation for such an addition is to allow heat to be transferred away from the battery cells.
Regarding claim 36, modified Lee teaches that the filaments are a part of the frame. Lee teaches the cable is part of a case (“frame”) surrounding the cells. (Fig. 14, upper case 200, lower case 300, [0081]).
Regarding claim 37, Lee teaches the first pouch cell has a first positive contact and a first negative contact (terminals, [0028]), and the second pouch cell a second positive contact and a second negative contact (terminals, [0028]), one of the filaments running between the first and second positive contacts and the first and second negative contacts ([0028]). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060267545 A1 (Lee) as applied to at least claim 14 above, and further in view of US 20170331083 A1 (Koenig).
Regarding claim 32, Lee does not disclose an electric handheld power tool. 
In the same field of endeavor, Koenig discloses an analogous art of a battery pack of pouch cells (Fig. 2, subunits 36a-46a, [0043]). Koenig further teaches that the battery pack is disposed in an electric handheld power tool (Fig. 1, [0017]). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to dispose the battery pack of Lee within an electric handheld power tool, such as the power tool taught by Koenig, to create a working tool. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729